Citation Nr: 0927499	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits based on unreimbursed medical 
expenses incurred prior to Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1942 to 
January 1946.  He died on July [redacted], 2005.  The appellant is 
the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the RO in March 
2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on July [redacted], 2005; the appellant filed her 
claim for accrued benefits in December 2005.

2.  At the time of the Veteran's death, he did not have a 
claim pending with VA.  There was a document on file 
reporting medical expenses, used in computing income, but not 
seeking reimbursement.

3.  The Veteran was receiving the maximum pension to which he 
was entitled as a Medicare patient in a nursing home.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for the 
purposes of unreimbursed medical expenses have not been met.  
38 U.S.C.A §§ 5121, 5503 (West 2002); 38 C.F.R. §§ 3.551, 
3.1000 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Accrued benefits are periodic monetary benefits under VA laws 
to which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in file at 
the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Upon the death of a veteran, accrued benefits are paid first 
to any living spouse of the deceased veteran, then to any 
living children, then to the veteran's dependent parents or 
surviving parent.  In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In order for a 
claimant to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of death.  Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).

The Veteran died on July [redacted], 2005, and his daughter, the 
appellant, in December 2005 filed a claim for reimbursement 
due estates of deceased beneficiary.  She submitted a copy of 
the report of medical expenses, received by the RO in April 
2005 that the Veteran incurred during 2004 prior to his 
death.  The appellant contends this report of medical 
expenses, filed prior to his death, constituted the Veteran's 
claim and that he was entitled to reimbursement for these 
expenses incurred.  
The evidence does not show that the appellant is eligible to 
receive accrued benefits under 38 C.F.R. § 3.1000.  At the 
time of his death, the Veteran had been receiving monthly 
pension checks from VA at the maximum allowed rate where he 
was maintained as a Medicaid patient in a nursing facility.  
See 38 U.S.C.A. § 5503; 38 C.F.R. § 3.551.  Accrued benefits 
are only payable after the Veteran's death if his claim and 
supporting evidence was of record at the time of his death 
and there is some unmade payment.  

As the Veteran had no claim pending for reimbursement at the 
time of his death on July [redacted], 2005, and as he was not 
entitled to additional periodic benefits based on an existing 
rating or decision or on evidence in the file at the date of 
death, the threshold legal criteria for establishing 
entitlement to accrued benefits have not been met.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  The Board is 
aware that the Veteran's monthly pension amount was reduced 
effective April 2005 because he was a patient in a Medicaid 
approved nursing home, expenses of which were covered by the 
Medicaid plan.  In response thereof, the Veteran submitted 
his report of medical expenses, incurred during 2004.  
Although the appellant contends this report of medical 
expenses constituted the Veteran's pending claim, this report 
of expenses is not a claim per se but rather is submitted for 
the determination of income for pension purposes.  Further, 
as the Veteran was receiving the maximum benefit to which he 
was entitled, there was no basis for further payment or 
reimbursement indicated in the record.

Although the appellant filed a claim after the Veteran's 
death, and although the claim for accrued benefits under 38 
U.S.C.A. § 5121 is a separate claim, it is at the same time 
derivative of the Veteran's claim, in that the claimant's 
entitlement is based upon the Veteran's entitlement.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death and gives the 
survivor the right to stand in the shoes of the veteran and 
pursue his claim after his death).

Accordingly, the law as applied to the undisputed facts is 
dispositive, and the claim fails because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to accrued benefits based on unreimbursed medical 
expenses incurred prior to Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


